DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28 2021 and January 3 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “1” has been used to designate both crawler crane and  detection unit
reference character “10” has been used to designate both detection unit and anemometers
reference character “20” has been used to designate both external supplier and meteorological weather services
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: 
para 0012 first sentence: run-on sentence is difficult to parse.  
para 0054 fifth line: "machine 1, permitted 
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
"one detection unit that is arranged on the working machine and by means of which a current wind speed can be detected”  in claims 1 & 14.  
“a controller of the working machine that is configured to determine a current working machine state” in claims 1 & 14.  
“the controller and/or the external processing unit is/are configured to determine a limit value for a wind speed in dependence on the current working machine state” in claims 1 & 14.  
“the output device is configured to output a warning on a reaching and/or exceeding and/or impending reaching of the limit value by the current wind speed.” in claims 1 & 14.  
“one transmission unit is provided at the working machine and is configured to transmit data from the controller and/or from the recording unit wirelessly to the external processing unit" in claim 8.  
 "a position detection unit (28), in particular a GPS module, arranged at the working machine for the detection of the current position of the working machine”" in claim 11.  
"one detection unit works without an energy supply and has a signal detection means for generating a signal" in claim 13.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1, 3-12, 14, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180284788 A1 (Remboski). 

Regarding claim 1, Remboski teaches a system for monitoring wind influences on a working machine, comprising: at least one detection unit that is arranged on the working machine and by means of which a current wind speed can be detected (Fig. 2 wind speed sensor 38, para 0027: 38 is preferably located near the highest point of the mobile machine 22); a recording unit that is adapted to receive, to store, and to transmit data of the at least one detection unit during and outside the operation of the working machine (para 0071: There is an interaction record 96 which records data from the sensors, para 0031: system can automatically record sensor data and so can record data outside the operation hours of the working machine); a controller of the working machine that is configured to determine a current working machine state (para 0008: system has a supervisory controller which responds to hazardous conditions/”current working machine state”); an external processing unit that is configured to receive and to process data from the detection unit relating to the current wind speed and data from the controller directly or indirectly (para 0009: there is remote/external processing from a supervisory controller about hazardous conditions which includes windspeeds); and an output device that is configured to receive data from the external processing unit, wherein the controller and/or the external processing unit is/are configured to determine a limit value for a wind speed in dependence on the current working machine state (para 0048: has an output device/“user interface device” which displays hazardous conditions and thus received data from the external processing system, para 0041: interlock 70 limits operation of actuated components (i.e. for some wind speed the system wouldn’t be allowed to extend a boom by more than some corresponding limited amount)); and  wherein the output device is configured to output a warning on a reaching and/or exceeding and/or impending reaching of the limit value by the current wind speed (para 0073: system has a user interface on which graphic items can indicate warnings/”hazardous conditions”).  

Regarding claim 3, Remboski teaches the system in accordance with claim 1, wherein the output device is configured to graphically present data relating to a current wind speed and/or the limit value and/or to a weather forecast and/or to a current working machine state and/or to a current configuration of the working machine (para 0073: system has a user interface on which graphic items can indicate warnings/”hazardous conditions”, Fig. 2 wind speed sensor 38, para 0027: 38 is preferably located near the highest point of the mobile machine 22)).  

Regarding claim 4, Remboski teaches the system in accordance with claim 1, wherein the external processing unit is configured to determine with reference to a transmission interval (para 0071: transmission data contains information about the time of the transmissions) of the data by the controller, that the working machine is out of operation (para 0009: there is a supervisory controller in communication with external processing which includes information about the operational state of the working machine) and to continue to receive data from the recording unit relating to a current wind speed (para 0031: system can automatically record sensor data and so can record data outside the operation hours of the working machine).  

Regarding claim 5, Remboski teaches the system in accordance with claim 1, wherein the external processing unit is configured to compare the data received from the recording unit relating to the current wind speed and the data received by the controller relating to the limit value with one another (para 0038: “winds above a limited operation threshold”), with the external processing unit further being configured to use a limit value last received by the controller in operation in a time period in which the working machine is out of operation for a comparison (para 0031: system can automatically record sensor data and so can record data outside the operation hours of the working machine).  

Regarding claim 6, Remboski teaches the system in accordance with claim 3, wherein the external processing unit is configured to receive data from the controller relating to a current position of the working machine and/or to a current working machine state and/or to the current configuration of the working machine (para 0034: system makes use of position data) and/or to the payload values of the working machine and/or to limit values for wind speeds in dependence on the working machine state (para 0038: system includes limited operation conditions such as those due to wind) and/or to receive data from an external service relating to a weather forecast (para 0037: system makes use of weather report/forecast).  

Regarding claim 7, Remboski teaches the system in accordance with claim 1, wherein at least one sensor is provided at the working machine by means of which a parameter of the current working machine state is detectable (para 0034: system makes use of position data including data consisting of positions of components obtained with laser or radar sensing), with the controller being configured to receive data from the at least one sensor (para 0035: “supervisory controller” and “wind speed sensor” 38).  

Regarding claim 8, Remboski teaches the system in accordance with claim 1, wherein at least one transmission unit is provided at the working machine and is configured to transmit data from the controller and/or from the recording unit wirelessly to the external processing unit (para 0036: system communicates with external server using such as a Wi-Fi radio or a cellular data modem).  

Regarding claim 9, Remboski teaches the system in accordance with claim 1, wherein the controller is configured to receive the data from the at least one detection unit (para 0009: there is remote/external processing from a supervisory controller about hazardous conditions which includes windspeeds).  

Regarding claim 10, Remboski teaches the system in accordance with claim 3, wherein data relating to the current configuration of the working machine and/or payload values and/or limit values for wind speeds in dependence on the working machine state and/or on the configuration of the working machine are stored in the controller (para 0034: system makes use of position data) or in a memory readable by the controller and/or by the external processing unit (para 0078: “processes may be realized in” memory or equivalently “machine readable medium”).  

Regarding claim 11, Remboski teaches the system in accordance with claim 6, wherein a position detection unit arranged at the working machine for the detection of the current position of the working machine is provided (para 0034: “location device 30”), with the controller being configured to receive position related data from the position detection unit (para 0035: “supervisory controller 76” receives location data).  

Regarding claim 12, Remboski teaches the system in accordance with claim 1, wherein the at least one detection unit is an anemometer(para 0026: wind speed sensor 38  may be an “omnidirectional anemometer”).  

Regarding claim 14, Remboski teaches a working machine comprising a system for monitoring wind influences on a working machine, having: at least one detection unit that is arranged on the working machine and by means of which a current wind speed can be detected (Fig. 2 wind speed sensor 38, para 0027: 38 is preferably located near the highest point of the mobile machine 22); a recording unit that is adapted to receive, to store, and to transmit data of the at least one detection unit during and outside the operation of the working machine (para 0071: There is an interaction record 96 which records data from the sensors, para 0031: system can automatically record sensor data and so can record data outside the operation hours of the working machine); a controller of the working machine that is configured to determine a current working machine state (para 0008: system has a supervisory controller which responds to hazardous conditions/”current working machine state”); an external processing unit that is configured to receive and to process data from the detection unit relating to the current wind speed and data from the controller directly or indirectly (para 0009: there is remote/external processing from a supervisory controller about hazardous conditions which includes windspeeds); and an output device that is configured to receive data from the external processing unit, wherein the controller and/or the external processing unit is/are configured to determine a limit value for a wind speed in dependence on the current working machine state (para 0048: has an output device/“user interface device” which displays hazardous conditions and thus received data from the external processing system, para 0041: interlock 70 limits operation of actuated components (i.e. for some wind speed the system wouldn’t be allowed to extend a boom by more than some corresponding limited amount)); and wherein the output device is configured to output a warning on a reaching and/or exceeding and/or impending reaching of the limit value by the current wind speed (para 0073: system has a user interface on which graphic items can indicate warnings/”hazardous conditions”).  

Regarding claim 17, Remboski teaches the system in accordance with claim 9, wherein the controller presents data relating to the current wind speed and/or to the limit value on a display unit of the working machine (Fig. 2 wind speed sensor 38, para 0073: system has a user interface on which graphic items can indicate warnings/”hazardous conditions”).  

Regarding claim 18, Remboski teaches the system in accordance with claim 11, wherein the position detection unit is a GPS module (para 0034: “location device 30 may include one or more of a GPS…”).  


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim(s) 2, 13, 16, 19, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180284788 A1 (Remboski) in view of US 5361633 A (Peet). 

Regarding claim 2, Remboski teaches the system in accordance with claim 1.  
Remboski further teaches … is provided by means of which the recording unit is also suppliable with energy with a working machine out of operation(para 0031: system can automatically record sensor data and so can record data outside the operation hours of the working machine).  
Remboski does not teach wherein an energy source …
Peet teaches wherein an energy source …(column 6 lines 12-16: a battery is provided so that the signal can be amplified enough  for the logic circuits).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Remboski with the teachings of Peet.  One would have added to the recording unit which operates with a working machine out of operation from Remboski the energy source of Peet.  The motivation would have been to supply the recording system with power so that it could take data even when the vehicle was not on.   

Regarding claim 13, Remboski teaches the system in accordance with claim 1.  
Remboski further teaches and has a signal detection means for generating a signal, with the recording unit being configured to receive this signal (para 0071: There is an interaction record 96 which records data from the sensors).  
Remboski does not teach wherein the at least one detection unit works without an energy supply.  
Peet does teach wherein the at least one detection unit works without an energy supply  (column 6 lines 58-62: the signal is created by the anemometer without using an electrical energy supply).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Remboski with the teachings of Peet.  One would have added to the signal detection and recording of Remboski the generating of a signal without a power supply of Peet.  The motivation would have been to create a signal detection system which uses as little power as possible thereby enabling the system to collect data longer without maintenance.  

Regarding claim 16, Remboski teaches the system in accordance with claim 1.  
Remboski further teaches wherein the working machine is a mobile crane or crawler crane (para 0024: working machine (or “mobile machine”) may be a tower crane) with a recording unit arranged on the working machine (Fig. 6 interaction record 96, para 0050: records information about the machine and hazardous conditions).  
Remboski does not explicitly teach the energy source comprising a battery of the working machine, a battery assigned to the recording unit, and/or a solar cell energy converter.  
Peet teaches the energy Page 5 of 8Preliminary Amendment for Docket No. LSG21325source comprising a battery of the working machine, a battery assigned to the recording unit, and/or a solar cell energy converter (Fig. 2 “+5V” 46, column 6 lines 12-16: a battery is provided).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Remboski with the teachings of Peet.  One would have added to the recording unit of Remboski the battery of Peet.  The motivation would have been to have the system capable of collecting and recording data even when the engine of the crane was not on.  

Regarding claim 19, Remboski teaches the system in accordance with claim 12.  
Remboski further teaches … [anemometer] is arranged at a boom of the working machine (para 0027: at or near the “highest point of the mobile machine 22”).  
Remboski does not teach wherein the anemometer is a cup anemometer.  
 Peet does teach wherein the anemometer is a cup anemometer (column 5 lines 36-37: it is a conventional cup anemometer).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Remboski with the teachings of Peet.  One would have altered the anemometer attached to the boom of Remboski to be a cup anemometer of Peet.  The motivation would have been that the system would accurately measure wind speeds where those wind speeds could potentially be the most harmful.  

Regarding claim 20, Remboski in view of Peet teaches the system in accordance with claim 13.  
Remboski does not teach wherein the signal detection means is a reed switch.  
Peet does teach wherein the signal detection means is a reed switch (column 5 lines 27-34: reed switches are arranged so that the turning of the magnets caused by the wind opens the reed switch creating the electric signal).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Remboski in view of Peet with the further teachings of Peet.  One would have added to the signal detection and recording and generating of a signal without a power supply of Remboski in view of Peet the further teaching of Peet wherein the signal detection uses a Reed switch.  The motivation would have been to create a signal using as little energy from a limited source such as a battery.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5918276 A (Grindle) discloses use of a cup anemometer with a solar panel and battery as part of a wind monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868